DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I invention I in the reply filed on 2/1/2021 is acknowledged. Claims 1-12 will be examined and claims 13-20 are withdrawn
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Garvin et al (US PG Pub No. 2014/0377055).
Regarding claim 1, Garvin teaches A cutting assembly for a chopper pump, the cutting assembly comprising: 
a cutting insert (272 figure 14-15) including at least one cutting blade (286 figure 16-20) extending radially therefrom and at least one cutting groove (292 figure 16-20) axially recessed into the cutting insert; 
an impeller (248 figure 16-20) including a central hub (252), a plurality of vanes (262), and an insert surface (right surface of impeller 248 figure 14 and 20 indicated at 264), wherein the insert defining an axial opening recess) dimensioned to receive the cutting insert therein (that is shown to receive the auger cutter 272 figure 14 20 and 21); and 
a cutting plate (stationary cutter 274) including a plate hub (annular portion of plate hub 274 figure 14-15 paragraph 73) having a cutting extension protruding radially inward therefrom.
Regarding claim 2, Garvin teaches the limitations of claim 1.
Garvin further teaches wherein the at least one cutting groove (292 figure 16-20) further includes a radial section axially recessed into the cutting insert and an axial section radially recessed into the cutting insert (figure 16-20).
Regarding claim 6, Garvin teaches the limitations of claim 1.
Garvin further teaches wherein the cutting insert (272) further includes an insert hub (282), the insert hub having a first protrusion extending substantially perpendicular from a proximal end of the at least one cutting blade in a first direction.
Regarding claim 9, Garvin teaches the limitations of claim 1.
Garvin further teaches wherein the impeller includes a shroud having a shroud (250 figure 15) outer surface.
Regarding claim 10, Garvin teaches the limitations of claim 9.
Garvin further teaches wherein each of the plurality of vanes (248 262 figure 15) curve from the shroud outer surface toward the central hub of the impeller.
Regarding claim 11, Garvin teaches the limitations of claim 9.
Garvin teaches wherein each of the plurality of vanes define a step change in an axial dimension at a location between the shroud outer surface and the central hub to define the axial recess in the insert surface of the impeller (248 262 figure 15).
Regarding claim 12, Garvin teaches the limitations of claim 11.
Garvin further teaches wherein the location at which the step change in the axial dimension occurs in each of the plurality of vanes is congruent with a distance that the at least one cutting blade radially extends from an insert hub of the cutting insert (248 262 figure 15).
Allowable Subject Matter
Claims 3-5, 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747